Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Accordingly, claims 1 – 22 are pending in this application. As of 5/10/2021 claims 1 – 22 have been cancelled and claims 23 – 42 have been newly added 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/30/2021, 11/23/2021, 12/14/2021, 4/12/2022 and 8/17/2022 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 23 of U.S. Patent No. 11,093,538 contain(s) every element of claim(s) 23 and 33 of the instant application and as such anticipate(s) claim(s) 23 and 33 of the instant application.

Patent No. 11,093,538
Current application # 17/315,963

Claim 23: 

receiving, for a set of content items, metadata describing each respective content item of the set of content items; 
receiving structural knowledge, the structural knowledge showing semantic links between content items; 
receiving an input from a user, the input intended to identify at least one content item; 

determining, based on how well the input matches information in an information domain space, an ambiguity level of the input; 
determining whether the ambiguity level meets or exceeds a threshold value; and
 in response to determining that the ambiguity level meets or exceeds the threshold value: determining a disambiguated input based on the input and at least one of the structural knowledge, a user preference, a location of the user, and a time of the first input; and 
selecting a subset of content items from the set of content items based on comparing the disambiguated input with the metadata describing each respective content item of the set of content items.

Claim 23:

receiving a first input from a user, the first input intended to identify a first set of entities; 
presenting the first set of entities based on the first input; 
receiving a second input from the user in response to presenting the first set of entities, the second input intended to identify a second set of entities; 

determining whether an ambiguity level of the second input exceeds a threshold value; in response to determining that the ambiguity level of the second input exceeds the threshold value: 
receiving metadata describing each entity of the second set of entities; 
receiving structural knowledge, the structural knowledge showing semantic links between each entity of the first set of entities and the second set of entities; 
determining a disambiguated input based on the metadata of the second set of entities and the structural knowledge; and 
selecting the second set of entities based on the disambiguated input.

Claim 33:


receiving a first input from a user, the first input intended to identify a first set of entities; 
presenting the first set of entities based on the first input; 
receiving a second input from the user in response to presenting the first set of entities, the second input intended to identify a second set of entities; 
determining whether an ambiguity level of the second input exceeds a threshold value; in response to determining that the ambiguity level of the second input exceeds the threshold value: 
receiving metadata describing each entity of the second set of entities; 
receiving structural knowledge, the structural knowledge showing semantic links between each entity of the first set of entities and the second set of entities; 
determining a disambiguated input based on the metadata of the second set of entities and the structural knowledge; and 
selecting the second set of entities based on the disambiguated input.



A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 23 – 25, 27 – 30, 32 – 35, 37 – 40 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aravamudan et al. (US 7,835,998 B2) (IDS 9/30/2021), and further in view of Sanders (US 2004/0194141 A1) (IDS 9/30/2021).

As to claims 23, Aravamudan et al. teaches receiving a first input from a user, the first input intended to identify a first set of entities (column 2 lines 50 – 53 [teaches receiving incremental input  (it is noted that the incremental input is being interpreted as the first input)  for identifying desired content items (it is noted that the content items is being interpreted as the set of entities) from a second content system]); 
presenting the first set of entities based on the first input (column 2 lines 53 – 55 [teaches based on the incremental input presenting a subset of content items to said user from the second content system]); 
receiving a second input from the user in response to presenting the first set of entities, the second input intended to identify a second set of entities (column 3 lines 45 – 49 [teaches presenting a collection of content items from a first content system (it is noted that the content items from the first content system is being interpreted as the second set of entities), which the content are selected based in part on content preference and users selection of content from the second content system (it is noted that this user selection is being interpreted as the second input)]); 
receiving structural knowledge, the structural knowledge showing semantic links between each entity of the first set of entities and the second set of entities (column 3 lines 44 – 49, column 5 line 10 – 12 and column 13 line 45 – 49 [column 3 lines 44 – 49 teaches determining relationships between content items. It is to be noted that this determination is being interpreted as the semantic link between the content items.  Column 5 line 10 – 12 teaches the use of signatures that are used to identify clusters of users that have similar interest. Column 13 line 45 – 49 teaches use of a learning system which uses the signatures that it gathered to rearranges the branches of content so that only relevant information is showed to the user]);
receiving metadata describing each entity of the second set of entities (column 5 lines 21 – 25 [teaches a stochastic signature which is used in order to identify a user’s preferences as well as identify the type of item]);
Aravamudan et al. does not explicitly teach determining whether an ambiguity level of the second input exceeds a threshold value; 
in response to determining that the ambiguity level of the second input exceeds the threshold value: 
determining a disambiguated input based on the metadata of the second set of entities and the structural knowledge; and 
selecting the second set of entities based on the disambiguated input
Sanders teaches determining whether an ambiguity level of the second input exceeds a threshold value in response to determining that the ambiguity level of the second input exceeds the threshold value (paragraph [0024] lines 1 – 4 and paragraph [0108] [paragraph [0024] lines 1 – 4 discloses a ranked hit list based on the interpreted string. It is to be noted that the ambiguity level is being interpreted as the generated ranking hit list.  Paragraph [0108] discloses combining information results based on the calculated ranking. Additionally the information displayed are results which are above a certain threshold]): 
determining a disambiguated input based on the metadata of the second set of entities and the structural knowledge; and selecting the second set of entities based on the disambiguated input (paragraph [0108] and paragraph [0109] [paragraph [0108] discloses combining information results based on the calculated ranking. Additionally the information displayed are results which are above a certain threshold. Paragraph [0109] discloses displaying information based on the determine combined results]).
Aravamudan et al. teaches receiving user input for identify items of a second content system and presenting a subset of items. However, Aravamudan et al. does not explicitly disclose determining whether an ambiguity level of the second input exceeds a threshold value; in response to determining that the ambiguity level of the second input exceeds the threshold value: determining a disambiguated input based on the metadata of the second set of entities and the structural knowledge; and selecting the second set of entities based on the disambiguated input. It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have modified Aravamudan et al. by using the teaching of Sanders structural knowledge and disambiguated input. A person of ordinary skill in the art would have been motivated to make this modification because as described in Aravamudan et al. it discloses in column 4 lines 59 – 66 it discloses capturing user preference for a single user based on historical observation and learning models. In addition the leaning model identifies signatures or a set of signatures which are used in order to identify content.

As to claims 33, Aravamudan et al. teaches receiving a first input from a user, the first input intended to identify a first set of entities (column 2 lines 50 – 53 [teaches receiving incremental input  (it is noted that the incremental input is being interpreted as the first input)  for identifying desired content items (it is noted that the content items is being interpreted as the set of entities) from a second content system]); 
presenting the first set of entities based on the first input (column 2 lines 53 – 55 [teaches based on the incremental input presenting a subset of content items to said user from the second content system]); 
receiving a second input from the user in response to presenting the first set of entities, the second input intended to identify a second set of entities (column 3 lines 45 – 49 [teaches presenting a collection of content items from a first content system (it is noted that the content items from the first content system is being interpreted as the second set of entities), which the content are selected based in part on content preference and users selection of content from the second content system (it is noted that this user selection is being interpreted as the second input)]); 
receiving structural knowledge, the structural knowledge showing semantic links between each entity of the first set of entities and the second set of entities (column 3 lines 44 – 49, column 5 line 10 – 12 and column 13 line 45 – 49 [column 3 lines 44 – 49 teaches determining relationships between content items. It is to be noted that this determination is being interpreted as the semantic link between the content items.  Column 5 line 10 – 12 teaches the use of signatures that are used to identify clusters of users that have similar interest. Column 13 line 45 – 49 teaches use of a learning system which uses the signatures that it gathered to rearranges the branches of content so that only relevant information is showed to the user]);
receiving metadata describing each entity of the second set of entities (column 5 lines 21 – 25 [teaches a stochastic signature which is used in order to identify a user’s preferences as well as identify the type of item]);
Aravamudan et al. does not explicitly teach determining whether an ambiguity level of the second input exceeds a threshold value; 
in response to determining that the ambiguity level of the second input exceeds the threshold value: 
determining a disambiguated input based on the metadata of the second set of entities and the structural knowledge; and 
selecting the second set of entities based on the disambiguated input
Sanders teaches determining whether an ambiguity level of the second input exceeds a threshold value in response to determining that the ambiguity level of the second input exceeds the threshold value (paragraph [0024] lines 1 – 4 and paragraph [0108] [paragraph [0024] lines 1 – 4 discloses a ranked hit list based on the interpreted string. It is to be noted that the ambiguity level is being interpreted as the generated ranking hit list.  Paragraph [0108] discloses combining information results based on the calculated ranking. Additionally the information displayed are results which are above a certain threshold]): 
determining a disambiguated input based on the metadata of the second set of entities and the structural knowledge; and selecting the second set of entities based on the disambiguated input (paragraph [0108] and paragraph [0109] [paragraph [0108] discloses combining information results based on the calculated ranking. Additionally the information displayed are results which are above a certain threshold. Paragraph [0109] discloses displaying information based on the determine combined results]).
Aravamudan et al. teaches receiving user input for identify items of a second content system and presenting a subset of items. However, Aravamudan et al. does not explicitly disclose determining whether an ambiguity level of the second input exceeds a threshold value; in response to determining that the ambiguity level of the second input exceeds the threshold value: determining a disambiguated input based on the metadata of the second set of entities and the structural knowledge; and selecting the second set of entities based on the disambiguated input. It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have modified Aravamudan et al. by using the teaching of Sanders structural knowledge and disambiguated input. A person of ordinary skill in the art would have been motivated to make this modification because as described in Aravamudan et al. it discloses in column 4 lines 59 – 66 it discloses capturing user preference for a single user based on historical observation and learning models. In addition the leaning model identifies signatures or a set of signatures which are used in order to identify content.

As to claims 24 and 34, these claims are rejected for the same reasons as the independent claims above.  In addition Aravamudan et al. teaches wherein the determined disambiguated input indicates intent of the user, wherein the disambiguated input is stored in a database (column 33 line 64 – column 34 line 11 [teaches different local persistent storages which stores signatures and personalization information which are determined based on user input and selections]).

As to claims 25 and 35, these claims are rejected for the same reasons as the independent claims above.  In addition Aravamudan et al. teaches constructing a natural language message stating that an entity of the ordered second set of entities matches the disambiguated input (column 3 lines 49 – 55 [teaches in response to receiving subsequent incremental input enter identified desired content items on the firs content system and ordering a collection of content item of the first content system]); and generating for display a notification for the user comprising the natural language message(column 2 lines 31 – 39 [teaches making suggestion based on determined user preferences]).
Aravamudan et al. does not explicitly teach ordering the second set of entities based on the structural knowledge;
Sanders teaches ordering the second set of entities based on the structural knowledge; (paragraph [0108] and paragraph [0109] [paragraph [0108] discloses combining information results based on the calculated ranking. Additionally the information displayed are results which are above a certain threshold. Paragraph [0109] discloses displaying information based on the determine combined results]).
The motivation for combining Aravamudan et al. with Sanders are the same as set forth above with respect to claim 23. 

As to claims 27 and 37, these claims are rejected for the same reasons as the independent claims above.  In addition Aravamudan et al. teaches in response to determining that the first set of entities and the structural knowledge do not disambiguate the second input: and generating for display a notification for the user that multiple options exist for the second input (column 2 lines 31 – 39 [teaches making suggestion based on determined user preferences]).

As to claims 28 and 38, these claims are rejected for the same reasons as the independent claims above.  In addition Aravamudan et al. teaches determining whether the user preference is available (column 2 lines 26 – 30 [teaches collection of user preference being gathered based on various models which collect user preference information as the system interact with the user]); and in response to determining that the user preference is available, determining the disambiguated input based on the user preference (column 2 lines 31 – 39 [teaches making suggestion based on determined user preferences]);

As to claims 29 and 39, these claims are rejected for the same reasons as the independent claims above.  In addition Aravamudan et al. teaches wherein the disambiguated input is further determined based on a user preference, a location of the user, and a time of the second input (column 2 lines 26 – 30 [teaches collection of user preference being gathered based on various models which collect user preference information as the system interact with the user]).

As to claims 30 and 40, these claims are rejected for the same reasons as the independent claims above.  In addition Aravamudan et al. teaches wherein determining the disambiguated input is further based on user history (column 30 lines 50 – 65 [teaches taking into account user personal preference based on user prior activity and access history]).

As to claims 32 and 42, these claims are rejected for the same reasons as the independent claims above.  In addition Aravamudan et al. teaches comparing the disambiguated input with the metadata describing each respective entity of the second set of entities (column 11 lines 12 – 30 [teaches comparing user recorded actions in addition to behavior regarding content based on time lapse regarding users actions]); determining, based on the comparing, that no entities in the second set of entities satisfy the disambiguated input; and selecting a subset of entities that satisfies a portion of the disambiguated input (column 2 lines 31 – 39 [teaches making suggestion based on determined user preferences]). 

Claims 26 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aravamudan et al.  and Sanders as applied to claims above, and further in view of Adriaansen et al. (2010/0049684 A1) (IDS 9/30/2021).

As to claims 26 and 36, these claims are rejected for the same reasons as the independent claims above.  In addition Aravamudan et al. as modified does not explicitly teach in response to determining that at least the first set of entities and the structural knowledge do not disambiguate the second input: presenting a disambiguating question to the user; receiving a third input from the user in response to the disambiguating question; and determining a disambiguated input further based on the third input.
Adriaansen et al. teaches in response to determining that at least the first set of entities and the structural knowledge do not disambiguate the second input: presenting a disambiguating question to the user; receiving a third input from the user in response to the disambiguating question; and determining a disambiguated input further based on the third input (paragraph [0119],[0166] and paragraph [0174] [paragraph [0119] discloses the receiving of a first input and a second input from the user (it is noted that the first input is being interpreted as the second input while the second input is being interpreted as the third input). The first input is the forbidding of the concept while the second input is the required input that needs to be located. Paragraph [0166] discloses calculating a similarity scored based on the concept that were gathered and calculating that the scores are above the first threshold as well as a second threshold value. Paragraph [0174] discloses sending a confirmation to the user based on the textual information which was received]).  
Aravamudan et al. teaches receiving user input for identify items of a second content system and presenting a subset of items. However, Aravamudan et al. does not explicitly in response to determining that at least the first set of entities and the structural knowledge do not disambiguate the second input: presenting a disambiguating question to the user; receiving a third input from the user in response to the disambiguating question; and determining a disambiguated input further based on the third input. It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have modified Aravamudan et al. by using the teaching of Adriaansen et al. further input determination. A person of ordinary skill in the art would have been motivated to make this modification because as described in Aravamudan et al. it discloses in column 28 lines 59 – 66 it discloses a system calculates aggregated signatures based on current content items usage or activity which the system uses in order to promote ranking for a particular ranking.

Subject Matter to be Novel and Nonobvious

The following is an examiner’s statement of subject matter to be novel and nonobvious: 

Claims 31 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 31 and 41 recites receiving a fourth input from the user, the fourth input intended to identify a third set of entities; receiving metadata describing the particular entity; 4Application No. Not Yet AssignedDocket No.: 003597-1198-104 Preliminary Amendment dated May 10, 2021determining whether an ambiguity level of the fourth input exceeds a threshold value; in response to determining that the ambiguity level of the fourth input exceeds the threshold value: determining a disambiguated input based on at least one of the structural knowledge and the first set of entities; and selecting the third set of entities based on comparing the disambiguated input with the metadata describing the fourth input. 

The closest art of record Aravamudan et al. (US 7,835,998 B2) (IDS 9/30/2021), discloses receiving user input for identify items of a second content system and presenting a subset of items. This distinguishes over the claimed invention because the claimed invention requires receiving a fourth input from the user, the fourth input intended to identify a third set of entities; receiving metadata describing the particular entity; 4Application No. Not Yet AssignedDocket No.: 003597-1198-104 Preliminary Amendment dated May 10, 2021determining whether an ambiguity level of the fourth input exceeds a threshold value; in response to determining that the ambiguity level of the fourth input exceeds the threshold value: determining a disambiguated input based on at least one of the structural knowledge and the first set of entities; and selecting the third set of entities based on comparing the disambiguated input with the metadata describing the fourth input.

The closest art of Sanders (US 2004/0194141 A1) (IDS 9/30/2021), discloses search engine using text search string to normalized into search term. This distinguishes over the claimed invention because the claimed invention requires receiving a fourth input from the user, the fourth input intended to identify a third set of entities; receiving metadata describing the particular entity; 4Application No. Not Yet AssignedDocket No.: 003597-1198-104 Preliminary Amendment dated May 10, 2021determining whether an ambiguity level of the fourth input exceeds a threshold value; in response to determining that the ambiguity level of the fourth input exceeds the threshold value: determining a disambiguated input based on at least one of the structural knowledge and the first set of entities; and selecting the third set of entities based on comparing the disambiguated input with the metadata describing the fourth input.

The closest art of record Adriaansen et al. (2010/0049684 A1) (IDS 9/30/2021), discloses knowledge based discovery based on generated profiles. This distinguishes over the claimed invention because the claimed invention requires receiving a fourth input from the user, the fourth input intended to identify a third set of entities; receiving metadata describing the particular entity; 4Application No. Not Yet AssignedDocket No.: 003597-1198-104 Preliminary Amendment dated May 10, 2021determining whether an ambiguity level of the fourth input exceeds a threshold value; in response to determining that the ambiguity level of the fourth input exceeds the threshold value: determining a disambiguated input based on at least one of the structural knowledge and the first set of entities; and selecting the third set of entities based on comparing the disambiguated input with the metadata describing the fourth input.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claimed elements. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Orme (US 2007/0255702 A1) discloses using search ranking referring to data object according to different sets of keywords.

Ramer et al. (US 2010/0057801 A1) discloses improved mobile content related to user characteristics. 

Szucs et al. (US 2013/0246430 A1) discloses identification using hypertext corpus which receives content document

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167 

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167